Citation Nr: 1008744	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to service connection for residuals of broken nose.  




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part denied entitlement to 
service connection for residuals, broken nose.  A June 2007 
rating decision confirmed the denial of service connection on 
this issue.  

The Veteran's claim was twice remanded by the Board in July 2009 
and October 2009 for additional development.  The October 2009 
Board remand instructed the RO to provide the Veteran with a 
statement of the case (SOC) on the issue of service connection 
for a dental disorder and remanded the issue of service 
connection for residuals, broken nose as an inextricably 
intertwined issue.  The RO provided the SOC on November 9, 2009, 
and properly instructed the Veteran that if he did not initiate 
an appeal within 60 days of that date, the dental condition claim 
would not be certified for appeal.  No response was received from 
the Veteran within 60 days.  Therefore, the sole issue here 
before the Board is entitlement to service connection for 
residuals, broken nose.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a broken nose have not been medically diagnosed and 
there is no nexus between the Veteran's current nasal condition 
and service.  




CONCLUSION OF LAW

Residuals of a broken nose were not incurred in or aggravated by 
active service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters issued in December 2005 and August 2009, prior to and 
subsequent to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that he 
was nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to request 
them from the person or agency that had them.  He was informed 
that VA provided ratings based on the rating schedule and was 
given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by a 
March 2006 letter.  

In February 2010, the Veteran submitted an additional statement 
setting forth dates of paperwork he submitted or received from VA 
and a photocopy of a picture. This information is either 
duplicative of that already of record, including the photo, or is 
not pertinent to the current issue before the Board.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination or medical opinion in response to his claim but 
has determined that no such examination or opinion is required.  
The evidence of record does not establish a current disability 
that has been diagnosed as or found to be in any way related 
residuals of a broken nose.  Service treatment records are 
negative for any evidence of an in-service injury and there is no 
objective evidence of a link between the Veteran's current nasal 
condition and service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that he incurred residuals of a broken nose 
following an in-service car accident.  

Post-service treatment records show that the Veteran was treated 
by a private physician in 1999 with nasal cautery for complaints 
of nosebleeds.  In a July 2006 letter from another private 
physician, a history of right nostril epistaxis was noted to have 
been treated by cauterization with satisfactory improvement of 
symptoms several years prior.  The physician also noted two to 
three weeks of recent epistaxis of the left nostril.  Therefore, 
the first requirement for service connection-a current 
disability-is established.  

However, the record does not establish that the currently 
diagnosed disability is due to or related to an in-service nasal 
injury such as a broken nose and there is no link between the 
Veteran's current nasal condition and service.  

Service treatment records are negative for evidence of treatment, 
complaints, or diagnoses of nasal fracture or any nasal injury, 
disease, or other nasal-related problems.  The March 1946 
separation examination revealed no abnormalities or reported 
injuries to the ear, nose, and throat areas and the examiner 
found that there were no musculoskeletal defects at that time.  

The Veteran submitted two pictures, one reportedly taken before 
and one after active duty service, in order to demonstrate the 
difference in his nose after the claimed accident and prove that 
his nose was broken during service.  However, the pictures are 
not clear enough to differentiate a difference in his nose and 
there are no bandages or other discernible abnormalities shown in 
the pictures.  Moreover, medical evidence is generally required 
to establish a medical diagnosis; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lay assertions may, however, serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a);  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Nevertheless, even if the 
Board accepted the evidence of record as establishing the 
occurrence of an in-service injury, the record does not show that 
the Veteran's current disability is connected to that injury.  

As noted above, service treatment records do not show treatment 
or diagnosis of a broken nose or nasal injury during active duty.  
The post-service medical evidence is devoid of any objective 
medical evidence of a broken nose or residuals therefrom. 

In addition, the Veteran has not reported a continuity of 
symptomatology since service.  In fact, the Veteran did not 
report a broken nose or residuals related to a broken nose in 
service, in the 1946 separation examination, or in the claim for 
disability benefits he filed in 1947.  The record shows that he 
did not receive treatment for any nasal condition until 1999, 
more than 50 years after service, and he did not file a claim for 
benefits for more than 60 years after discharge.  The Veteran has 
also not stated that his current symptoms of nose bleeds or 
epistaxis began in service and have continued ever since.  

Furthermore, no doctor has ever opined that the current symptoms 
of nosebleeds and epistaxis were related to service.  In fact, in 
the July 2006 letter, the Veteran's private physician concluded 
that there was no underlying illness to suggest an underlying 
etiology of his current nasal condition.  

The only opinion providing a positive link between the current 
nasal condition and service is that of the Veteran's.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion on 
a medical matter such as etiology.  While a layman such as the 
Veteran can certainly attest to his in service experiences and 
current symptoms, he is not competent to provide an opinion 
linking that disability to service.  Espiritu, 2 Vet. App. at 494 
(1992); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  Therefore, the Veteran cannot say that his current 
nasal symptoms are etiologically related to the claimed in-
service broken nose injury.        

As the record is negative of any competent evidence that the 
Veteran's recent episodes of epistaxis of the right and left 
nostril were residuals of such an in-service nasal injury, the 
weight of the evidence is against a finding of service connection 
for residuals, broken nose, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals, broken nose is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


